
	
		III
		110th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Smith (for himself
			 and Mr. Conrad) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 18
			 (legislative day, September 17), 2008
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 19 through October 25,
		  2008, as National Save for Retirement Week.
	
	
		Whereas Americans are living longer and the cost of
			 retirement continues to rise, in part because the number of employers providing
			 retiree health coverage continues to decline, and retiree health care costs
			 continue to increase at a rapid pace;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States, but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses are currently saving for
			 retirement, and that the actual amount of retirement savings of workers lags
			 far behind the amount that will be needed to adequately fund their retirement
			 years;
		Whereas many workers may not be aware of their options for
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for their own retirement;
		Whereas many employees have available to them through
			 their employers access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement, yet many of them may not be taking
			 advantage of employer-sponsored defined contribution plans at all or to the
			 full extent allowed by the plans as prescribed by Federal law; and
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from increased awareness of the need to save adequate
			 funds for retirement and the availability of preferred savings vehicles to
			 assist them in saving for retirement: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 19 through October 25, 2008, as National Save for Retirement
			 Week;
			(2)supports the
			 goals and ideals of National Save for Retirement Week;
			(3)supports the need
			 to raise public awareness of efficiently utilizing substantial tax revenues
			 that currently subsidize retirement savings, revenues in excess of
			 $170,000,000,000 for the fiscal year 2007 budget;
			(4)supports the need
			 to raise public awareness of the importance of saving adequately for retirement
			 and the availability of tax-preferred employer-sponsored retirement savings
			 vehicles; and
			(5)calls on States,
			 localities, schools, universities, nonprofit organizations, businesses, other
			 entities, and the people of the United States to observe this week with
			 appropriate programs and activities with the goal of increasing retirement
			 savings for all the people of the United States.
			
